289 F.2d 934
SOUTHERN RAILWAY COMPANY, Plaintiff-Appellantv.LOUISVILLE AND NASHVILLE RAILROAD COMPANY, Defendant-Appellee.
No. 14363.
United States Court of Appeals Sixth Circuit.
May 5, 1961.

Albert Reutlinger, Louisville, Ky., Louis Seelbach, Louisville, Ky., William P. Stallsmith, Jr., Seddon G. Boxley, Washington, D.C., Middleton, Seelbach, Wolford, Willis & Cochran, Louisville, Ky,, and Harry L. Walker, Washington, D.C., on brief, for appellant.
Robert P. Hobson, and Joseph L. Lenihan, Louisville, Ky., Woodward, Hobson & Fulton, John P. Sandidge, Louisville, Ky., on brief, for appellee.
Before McALLISTER, CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the findings of fact and conclusions of law of Judge Brooks, reported in D.C., 185 F.Supp. 645.